Case 1:21-cr-10245-FDS Document 23-1 Filed 08/13/21 Page 1 of 4
@JS 45 (5/97) - (Revised U.S.D.C. MA 3/25/2011)

 

 

 

Criminal Case Cover Sheet U.S. District Court - District of Massachusetts
Place of Offense: Category No. Investigating Agency DEA
City Everett Related Case Information:
County Middlesex Superseding Ind./ Inf. Case No.
Same Defendant New Defendant

Magistrate Judge Case Number 20-MJ-4225-DHH
Search Warrant Case Number 21-MJ-4081; 21-MJ-4226
R 20/R 40 from District of

 

Defendant Information:

 

 

 

 

 

 

Defendant Name _Cristopher Samuel Martinez Lara Juvenile: [_] Yes [¥] No

Is this person an attorney and/or a member of any state/federal bar: [ ] Yes No
Alias Name
Address (City & State) New York, New York
Birth date (Yr only): 1992 SSN (last4#): Sex M Race: Hispanic Nationality: Dominican
Defense Counsel if known: Sinnis Stellio Address Federal Defender's Office
Bar Number NA 51 Sleeper Street

Boston, MA

U.S. Attorney Information:

 

 

 

AUSA K. Nathaniel Yeager Bar Number if applicable 630992
Interpreter: Yes [ ] No List language and/or dialect: Spanish
Victims: L_]yes[V]No Ifyes, are there multiple crime victims under 18 USC§3771(d)(2) [ ]Yes [_]No
Matter to be SEALED: Yes [| No
( ]Warrant Requested [ ] Regular Process In Custody

Location Status:

 

 

 

 

 

 

Arrest Date 07/29/2021

[V ] Already in Federal Custody as of 07/29/2021 in Wyatt

[_ ]Already in State Custody at [_ |Serving Sentence [Awaiting Trial
[Jon Pretrial Release: | Ordered by: Judge David Hennessy on 08/02/2021

Charging Document: [ ] Complaint [| Information Indictment

Total # of Counts: [_ ]Petty —— [_|Misdemeanor —— Felony

Continue on Page 2 for Entry of U.S.C. Citations

Thereby certify that the case numbers of any prior proceedings before a Magistrate Judge are
accurately set forth above.

Date: 08/11/2021 Signature of AUSA: Nery
“
Case 1:21-cr-10245-FDS Document 23-1 Filed 08/13/21 Page 2 of 4

JS 45 (5/97) (Revised U.S.D.C. MA 12/7/05) Page 2 of 2 or Reverse

 

District Court Case Number (To be filled in by deputy clerk):

Name of Defendant

 

 

Index Key/Code
Set 1 21U-,S.C. § 846

Set2 _21USC841(a)(1)(b)(1)(B)(vi)

U.S.C. Citations

Description of Offense Charged

Conspiracy to distribute 400 grams or more of fentany]

Distribution of 40 grams or more of fentanyl

2-8

Count Numbers

 

Set 3 _21USC841(a)(1)(b\ IAN vi)

PWID 400 grams or more of fentanyl

 

Set 4

 

 

Set 5

 

 

Set 6

 

 

Set 7

 

 

Set 8

 

 

Set 9

 

 

Set 10

 

 

Set 11

 

 

Set 12

 

 

Set 13

 

 

Set 14

 

 

Set 15

 

 

ADDITIONAL INFORMATION:

 

 

 

 

 

USAMA CRIM - Criminal Case Cover Sheet.pdf 3/4/2013
Case 1:21-cr-10245-FDS Document 23-1 Filed 08/13/21 Page 3 of 4

®@JS 45 (5/97) - (Revised U.S.D.C. MA 3/25/2011)

 

 

 

Criminal Case Cover Sheet U.S. District Court - District of Massachusetts
Place of Offense: Category No. Investigating Agency DEA
City _Everett Related Case Information:
County Middlesex Superseding Ind./ Inf. Case No.
Same Defendant New Defendant

Magistrate Judge Case Number 20-MJ-4225-DHH
Search Warrant Case Number 21-MJ-4081; 21-MJ-4226

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

R 20/R 40 from District of
Defendant Information:
Defendant Name Javier Santiago Torres Juvenile: [ | Yes No
Is this person an attorney and/or a member of any state/federal bar: [ | Yes No
Alias Name
Address (City & State) New York, New York
Birth date (Yr only): 1992, SSN (last4#): Sex M__ Race: Hispanic Nationality; U.S.
Defense Counsel if known: Palmer Address John F. Palmer
Bar Number N/A 18 Main Street Extension, Suite 201B
Plymouth, MA 02360

U.S. Attorney Information:
AUSA  _K. Nathaniel Yeager Bar Number if applicable _630992
Interpreter: Yes [| No List language and/or dialect: Spanish
Victims: [ ]Yes [¥]|No If yes, are there multiple crime victims under 18 USC§3771(d)(2) [ | Yes [| No
Matter to be SEALED: Yes [ | No

{| Warrant Requested [ | Regular Process [ | In Custody
Location Status:
Arrest Date 07/29/2021
[Already in Federal Custody as of in
[Already in State Custody at [_ |Serving Sentence [Awaiting Trial
On Pretrial Release: Ordered by: Hon. David Hennessy on 08/05/2021
Charging Document: [] Complaint [Information Indictment
Total # of Counts: [_ |Petty TO L_|Misdemeanor —— Felony

Continue on Page 2 for Entry of U.S.C. Citations

Thereby certify that the case numbers of any prior proceedings before a Magistrate Judge are
accurately set forth above.

Date: 08/11/2021 Signature of AUSA: her JO

 
Case 1:21-cr-10245-FDS Document 23-1 Filed 08/13/21 Page 4 of 4

JS 45 (5/97) (Revised U.S.D.C. MA 12/7/05) Page 2 of 2 or Reverse

 

District Court Case Number (To be filled in by deputy clerk):

Name of Defendant

 

 

Index Key/Code
Set 1 21 U.S.C. § 846

U.S.C. Citations

Description of Offense Charged

Conspiracy to distribute 400 grams or more of fentanyl]

Count Numbers

 

Set 2 21USC841(a)(1)(b)(DB)(vi)

 

Distribution of 40 grams or more of fentany!

 

Set 3 21USC841(a)(1)(b)(1(AM(vi)

 

PWID 40 grams or more of fentany]

 

Set 4

 

 

Set 5

 

 

Set 6

 

 

Set 7

 

 

Set 8

 

 

Set 9

 

 

Set 10

 

 

Set 11

 

 

Set 12

 

 

Set 13

 

 

Set 14

 

 

Set 15

 

 

ADDITIONAL INFORMATION:

 

 

 

 

 

USAMA CRIM - Criminal Case Cover Sheet.pdf 3/4/2013

 
